Citation Nr: 0615982	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  00-01 225	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



ATTORNEY FOR THE BOARD

W.T. SNYDER, Associate Counsel




INTRODUCTION

The veteran had active service from May 1968 to June 1971.


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from 
a rating decision of the New York, New York, Regional Office 
(RO) of the Department of Veterans Affairs (VA).  An April 
1998 rating decision denied the veteran's claim, and he 
appealed the determination.

The veteran indicated in his October 1999 substantive appeal 
that he desired a Travel Board Hearing.  A July 2005 RO 
letter informed the veteran that his hearing was schedule for 
August 5, 2005.  The veteran failed to appear for his 
hearing, and the claims file reflects no record of the 
veteran having requested that the hearing be rescheduled.  
Thus, the veteran's hearing request is deemed withdrawn.  See 
38 C.F.R. § 20.702 (2005).

The veteran requested a 90 day extension to submit additional 
evidence, which was granted by the Board in February 2006.  
No additional evidence was submitted.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that PTSD is not related to a verified in-service stressor.




CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.304(f) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

The initial adjudication occurred prior to the enactment of 
the VCAA.  In an October 2003 letter, the RO provided notice 
to the veteran regarding what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that is relevant to the claim.

The veteran was also provided with a copy of the appealed 
rating decision, as well as the October 1999 Statement of the 
Case, and a January 2004 Supplemental Statement of the Case 
(SSOC).  These documents provided him with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, post-service medical 
records, examination reports, military personnel records, and 
documents provided by U. S. Army and Joint Services Records 
Research Center (JSRRC) (formerly named the Center For Unit 
Records Research).  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the appellant's 
claim for service connection, any question as to an 
appropriate evaluation or effective date to be assigned is 
rendered moot.  Any error in the sequence of events or 
content of the notice is not shown to have any effect on the 
case or to cause injury to the claimant.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Dingess, supra; see also ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Relevant law and regulation

Service connection may be established for disability 
resulting from injury or disease incurred in service.  38 
U.S.C.A. § 1110.  To establish service connection for a 
disability, there must be competent evidence of a current 
disability (medical diagnosis), of incurrence or aggravation 
of a disease or injury in service (lay or medical evidence), 
and of a nexus between the in-service injury or disease and 
the current disability (medical evidence).  38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. App. 247, 
253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is: a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and, credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f); Cohen v. 
Brown, 10 Vet. App. 128 (1997).  The claimed stressor must be 
shown and verified.  Further, the veteran's uncorroborated 
testimony is not sufficient to verify a non-combat-related 
stressor.  Cohen v. Brown, 10 Vet. App. at 146-47 (Board must 
make finding of credibility of appellant's testimony); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996) (whether one 
served in combat is an ad hoc determination).  

The veteran is entitled to the benefit of the doubt where the 
evidence in favor of service connection and against service 
connection is roughly in balance.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 
(1990); see also Almany v. Brown, 9 Vet. App. 518, 519 
(1996).  The determination as to whether the requirements for 
service connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once the evidence 
is assembled, the Board is responsible for determining 
whether the preponderance of the evidence is against the 
claim.  If so, the claim is denied.  If the evidence supports 
the claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Ortiz v. Principi, 274 
F.3d 1361, 1365-66 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes :  his multiple contentions; 
service medical and personnel records; VA medical records and 
examination reports; and information from the JSRRC.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran claims service connection for PTSD based upon 
stressors he experienced during his tour in Vietnam.  The 
veteran was assigned to the 2nd Squadron, First Calvary.  His 
military personnel records reflect that he was a track 
vehicle mechanic.  He was only in Vietnam for approximately 
five weeks, from August 1, 1970, to September [redacted], 1970.  His 
tour was terminated by the death of his 10-year-old brother, 
who was killed in a house fire.  The Certificate of Death 
reflects that his brother succumbed on September [redacted], 1970.  He 
was not returned to Vietnam after his brother's funeral.  He 
did not receive any combat medals or citations.

In response to the RO's request for stressor information, he 
claims to have reached his assigned in-country location, 
Firebase Blackhawk, on August 2, 1970, the day after his 
arrival in country.  The firebase was located in Song Mao 
Province.  In late August, he asserts, a helicopter was shot 
down and the pilot killed.  He related that he saw the 
pilot's body in a body bag.  His second claimed stressor is 
his involvement in the death of a child, assumedly a 
Vietnamese national, with three other soldiers, while on a 
garbage run on September [redacted], 1970.  During his VA examination, 
he reported experiencing mortar fire, the death of the 
helicopter pilot, and coming face to face with two Vietnamese 
nationals while on guard duty, who could have been Viet Cong.  
He reported, however, that the situation was diffused when 
another soldier explained to him that there was no problem 
with the two men. 

The JSRRC provided copies of reports for the First Calvary, 
which included the 2nd Squadron, for the period August 1, 
1970, to September 9, 1970.  None of the materials involved 
reflect any mention of a helicopter having been shot down, a 
pilot's death, or the death of any Vietnamese civilians.  The 
First Calvary Reports for the period indicated reflect no 
mention of a Firebase Blackhawk.

The July 2002 VA examination report diagnosed PTSD, noting 
that the veteran suffers from distressing memories of the 
dead helicopter pilot and the episode in which he faced of 
with two possible Viet Cong outside of the local village.

The personnel records related to the veteran's service in 
Vietnam, understandably, are scant.  While they reflect his 
total time in country, they do not reflect the date he was 
actually transported from the port of entry into South 
Vietnam, which could have been any number of locations, to 
his assigned outpost.  Thus, in light of the usual manner in 
which such matters were handled by the Army, and the assumed 
availability of air transport, the Board will accord the 
veteran the benefit of the doubt and accept August 2, 1970, 
as the date he reached his firebase, for the sake of this 
decision.

The Board must nonetheless emphasize the absence of 
confirmation of the veteran's claimed stressors.  The JSRRC 
advised the RO that claims of civilian casualties are very 
difficult to confirm, and they were not able to verify the 
death of the child.  Similarly, the veteran's face off with 
two Vietnamese while on guard duty would not likely be 
confirmed, especially given that the two men were ultimately 
not the enemy.  Moreover, with respect to the helicopter 
pilot, the Board deems it highly doubtful that the official 
reports related to the 2nd Squadron, First Calvary, would 
have omitted the loss of a helicopter and the death of the 
pilot.  Further, the veteran did not provide the platoon or 
troop to which he was assigned.  Thus, the stressors claimed 
are either not verifiable or have not been verified.  As 
such, a diagnosis of PTSD, in the absence of verified 
stressors, cannot serve as a basis for the award of service 
connection for PTSD.

In light of these factors, the Board finds the preponderance 
of the evidence is against the veteran's claim and the claim 
for service connection for PTSD is denied.  38 C.F.R. 
§§ 3.303, 3.304(f).


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


